 AMERICAN FEDERATION OF TELEVISION & RADIO,ETC.479American Federation of Television and RadioArtists (AFTRA),Its Los Angeles Local,and Its Agent,Claude L. McCue [CoastRadio Broadcasting Corporation,Radio Station KPOL]andMunger, Tolles, Hills & Olson.Case No. 31-CB-8 (formerly21-CB-2365).November 1, 1965DECISION AND ORDEROn August 19, 1965, Trial Examiner Wallace E. Royster issued hisdecision in the above-entitled proceeding, finding that the Respondentshad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed, as set forth in theattached Trial Examiner's Decision.Thereafter, the General Counseland the Respondent Unions filed exceptions to the Trial Examiner'sDecision and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Trial Exam-iner's Decision, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following modification.The Trial Examiner found that Respondent McCue sent each of theemployees in the unit here involved the following telegram :WE WANT EVERY MAN AT KPOL TO KNOW THATKPOL MANAGEMENT IS COMMITTING UNFAIR LA-BOR PRACTICES. IF ANY ANNOUNCER OR NEWSMANTHINKS HE CAN IMPROVE HIS POSITION WITHOUTA UNION, I SUGGEST HE TALK TO ANY KFWB MANWHO MADE THE SAME MISTAKE. ANYONE WHORENOUNCES AFTRA WILL GIVE UP HIS RIGHTTO SUCH REPRESENTATION FOREVER. AS YOURUNION REPRESENTATIVE, I AM ASKING YOU TOPHONE ME TOMORROW, WEDNESDAY, HO 4-5123.The Trial Examiner found that this telegram threatened to discon-tinue representation of the unit, but that such threat did not constitutea violation of Section 8(b) (1) (A) of the Act as alleged in the com-plaint.The General Counsel urges that the "clear language" of thetelegram can mean only that Respondent AFTRA would withholdrepresentation from any employee in the unit who engaged in activityprotected under Section 7 of the Act.We find, however, that the word-155 NLRB No. 51. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of the telegram is ambiguous, that it does not on its face containany unlawful threat, and that the General Counsel failed to presentevidence as to context which would establish the alleged unlawfulthreat.Accordingly, we adopt the Trial Examiner's ultimate conclu-sion that no violation of the Act has been established.We thereforefind it unnecessary to resolve the issue as to the joint responsibility ofthe Respondent AFTRA and the Local for this conduct.[The Board adopted the Trial Examiner's Recommended Order dis-missing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was tried b2fole Trial Examiner Wallace E. Royster in Los Angeles,California, on July 13, 1965.At issue is whether American Federation of Televisionand Radio Artists, herein AFTRA, its Los Angeles Local, herein the Local, andClaude L. McCue, alleged to be an agent of AFTRA, restrained and coerced employ-ees of KPOL in the exercise of rights guaranteed by Section 7 of the Act and thusengaged in unfair labor practices within the meaning of Section 8(b)(1)(A) of theAct.'Upon the entire record in the case and from my observation of the witness, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKPOL is a California corporation engaged in Los Angeles, California, in radiobroadcasting.Its annual gross revenues are in excess of $500,000 and more than$50,000 of this amount derives from advertising products which are marketednationally.It is conceded, and I find, that KPOL is an employer engaged in com-meice and in an operation affecting commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAFTRA and the Local arelabor organizationswithin themeaning of Section 2(5)of the Act.Claude L. McCue is the executive secretary of the Localand is western regionaldirectorof AFTRA.The Localis a charteredmember of AFTRA.III.THE ALLEGED UNFAIR LABOR PRACTICESFromFebruary 1962untilApril 1964, KPOL and AFTRAwere parties to acollective-bargaining agreement covering the wages,hours, and working conditions ofthe staff announcersemployed by KPOL. On February 4, 1964, Claude L. McCuesent to each of the 12 men in the bargaining unit atKPOL a telegramreading:WE WANT EVERY MAN AT KPOL TO KNOW THAT KPOL MANAGE-MENT IS COMMITTING UNFAIR LABOR PRACTICES. IF ANYANNOUNCER OR NEWSMAN THINKS HE CAN IMPROVE HIS POSI-TION WITHOUT A UNION, I SUGGEST HE TALK TO ANY KFWB MANWHO MADE THE SAME MISTAKE. ANYONE WHO RENOUNCESAFTRA WILL GIVE UP HIS RIGHT TO SUCH REPRESENTATION FOR-EVER. AS YOUR UNION REPRESENTATIVE, I AM ASKING YOU TOPHONE ME TOMORROW, WEDNESDAY, HO 4-5123.A labor organizationwhich is theexclusive bargaining representative of employeeshas a duty to treat those who comprise the bargaining unit impartially and withoutdiscrimination in dealings with the employer.2The recordsuggests that some of theemployees at KPOL were dissatisfied with the representation afforded them and'Charge filed August 3, 1964; amended complaint Issued April 27, 1965.2 Peerless Toot and Engineering Co.,111 NLRB 853, 858. AMERICAN FEDERATION OF TELEVISION & RADIO,ETC.481were disposed to terminate the bargaining agency of AFTRA. There isno intimationthat these employees were thusengaged inany conduct violative of the contractthen in effect and they had a right, protected by Section 7 of the Act, to supportAFTRA 3 or to refrain from doing so. Had AFTRA failed, as long as it iemamedthe bargaining representative, thereafter to afford these dissidents representationwithout discrimination, a violation of Section 8(b) (1) (A) would probably exist. Ithink it to be no less a violation in the circumstances given for a bargaining representa-tive to threaten such a reprisal.But, back to the telegram. "Anyone who renounces AFTRA will give up his rightto such representation forever."That conveys a clear message; be true to us or we'llnever help you again. But, "Words are not pebblesin alienjuxtaposition; they haveonly a communal existence; and not only does the meaning of each interpenetrate theother, but all take their purport from the setting in which they are used ..." 4Thewhole of the telegram must be considered as well as the situation to which it wasaddressed.In respect to the latter, the evidence is meager and it already has beendescribed to the extent that the record permits.Faced with elements of discoid,AFTRA toldallthe employees that if they did not support it they would be makinga mistake, that their situation would not be improved, and if they failed to heed theadvice offered them AFTRA would wash its hands of them forever. Although thetelegrams were sent to individuals and speak in the first person, everyone in the unitreceived one.The threat to withhold representation "forever" was directed, I find,to the group rather than to any lesser number. If the employees in the KPOL unitwithdrew authority from AFTRA to represent them it would have no status to do so.A threat not to continue a status which by force of law is forbidden is indeed empty.But assume that AFTRA remained the majority choice as, for all that the recordreveals, it may have.Assume further that because some of the employees in theunit failed to support AFTRA, that organization decided that it wanted nothing moreto do with a group containing such ingrates and declined to provide the service ofrepresentation.Would it have been obliged to do so? I think that the answer is "No."The establishment of a bargaining agency arises only by consensual arrangement.The Act guarantees the right of employees freely to choose who is to represent thembut there is nothing in the statute or in the decisions I have read to compel a labororganization so chosen to accept the burden of representation.This would seemobviously to be so where a union desires to respect the jurisdictional claims of otherunions or where it decides that it has not the staff or the funds to take on additionalduties.Of course a bargaining representative can be compelled to function. Section8(b) (3) of the Act requires that and Section 8(d) provides guide lines for bargainingconduct. I am aware, however, of no holding to the effect that a union, absent con-tractualcommitments,may not resign its office as bargaining representative.Cer-tainly this action would have to be unconditional and without hint of temporizing forif such a union were to take a dog-in-the-manger attitude Section 8(b)(3) wouldhave application.As a union is free "to prescribeits ownrules with respect to the acquisition or reten-tion of membership" I think it to be as free to accept or reject designation as bargain-ing representative.I find that AFTRA was under no compulsion imposed by theAct to continue to represent the KPOL unit. It follows, and I find, that a threat todiscontinuesuch representation even if publishedin anattempt to bring apostatesback to the fold does not constitute a violation of Section 8 (b) (1) (A) of the Act.Upon the basis of the entire record in the case I reach the following:CONCLUSIONS OF LAW1.KPOL is an employer engaged in commerce or in an activity affecting com-merce within the meaning of Section 2(6) and(7) of the Act.2.AFTRAand the Local are labor organizations within the meaning of Section2(5) of the Act.3.By threatening to discontinue representing employees in theKPOL unitneitherAFTRAnor theLocalhas restrained or coerced employees within the meaning ofSection8 (b) (1) (A)of the Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.S I find no merit In the claimthat AFTRAwas not a partyto the contract with KPOL.Clearly It was. I findthat McCuein sending the telegram was acting as agentfor AFTRAand the Local.Within the limits of this case,I treat AFTRAand the Local as a singleentity.'N.L.R.B. v. Federbush Company, Inc.,121 F. 2d 954 at 957(C.A. 2).